OPINION — AG — **** REVALUATION PROGRAM-COST-SCHOOL DISTRICT BUDGET **** THE FORMULA FOR COMPUTING EACH SCHOOL'S SHARE OF THE PROGRAMS COST AS OUTLINED IN 68 O.S. 1968 Supp., 2481.1-2481.11 [68-2481.1] — [68-2481.11], INCLUDES THE PROCEEDS FROM THE FOUR MILL COUNTY WIDE LEVY AS SET IN OKLAHOMA CONSTITUTION, ART. 10, SECTION 9B.  THE RATIO FOR APPORTIONING THE COST OF THE REVALUATION PROGRAM IN 68 O.S. 1968 Supp., 2481.1-2481.11 [68-2481.1] — [68-2481.11], IS APPLICABLE TO A SCHOOL DISTRICT'S SINKING FUND ATTRIBUTABLE TO AD VALOREM TAXES AND SHOULD BE INCLUDED IN THE SCHOOL DISTRICT'S BUDGET.  THE COST OF THE REVALUATION PROGRAM IS APPLICABLE TO THE BUILDING FUND OF A SCHOOL DISTRICT AND ALSO SHOULD BE ADDED TO THE SCHOOL DISTRICT'S BUDGET.  THE INCLUSION OF THE SINKING FUND AND BUILDING FUND IN THE FORMULA FOR APPORTIONING THE COST OF THE REVALUATION PROGRAM IS CONSTITUTIONAL THE PRO RATA SHARE OF SUCH LEVIES MAY BE MADE AGAINST THE SCHOOL'S GENERAL FUND. CITE: ARTICLE X, SECTION 9(B) DON TIMBERLAKE